Title: Memorandum Books, 1814
From: Jefferson, Thomas
To: 


          1814.
          
            
              Jan.
               3. 
              
              Recd. of Gibson & Jeff. 75.D.
            
            
              
               4. 
              
              Gave my note to Wm. Bacon for 30.D. with interest from Nov. 21. 1812. for beeves bought.
            
            
              
                Pd. E. Bacon for  Richard Bruce 20.B. Corn 56.67    Wilson Madeiras. pr. boots Fr. Eppes  7.    Geo. Gilmer a lamb 2.      65.67   
            
            
              
              Hhd. exp. 1.D.
            
            
              
               8. 
              
              Recd. from Joel Shifflet for the hire of Mrs. Marks’s Eve 18.75.
            
            
              
               9. 
              
              Inclosed to Roland Goodman on acct. 25.D.
            
            
              
               10. 
              
              Pd. the midwife (Rachael) 8.D. for Rachael Bedf., Scilla, Cretia and Ursula.
            
            
              
              Recd. of Reuben Grady (thro’ E. Bacon) 5.D. for firewood in 1813.
            
            
              
               11. 
              
              Hhd. exp. 1.D.
            
            
              
               14. 
              
              Repd. Dick his waggon expences from Bedford 1.D.
            
            
              
               17. 
              
              Rolin Goodman begins to work. See ante Aug. 23.
            
            
              
               18. 
              
              Hhd. exp. 1.D.
            
            
              
               23. 
              
              Recd. from Gibson & Jefferson 300.D.
            
            
              
               24. 
              
              Pd. Th:J. Randolph tax for single phaeton & gigg for 1814 14.D. 
            
            
              
              Put into the hands of E. Bacon 270. to pay as follows
            
            
            
              
                 John Nelson my note to Chandler for a mule Nov. 8. 12.  62.50   Shackleford for cows 28.   Gamble Wm. for a cow 12.   Th:J. Randolph for do. in acct. (Cr. 9.D.) 5    Martin Benj. for rye 37.50    Carr James    Mansfield R. for plank 13.   Vest 18.70   Chisolm Isham my assumpsit for Reuben Perry (Cr. 5.) 45.     221.70   
            
            
              
               27. 
              
              Drew on Gibson & Jeff. in favr. D. Higginbotham for 22.50 for cotton.
            
            
              
              Hhd. exp. 3.D. 30. Do. 1.
            
            
              
               31. 
              
              Inclosed to Saml. Greenhow an ord. on Gibson & Jefferson for 50.D. for the Bible society of Virginia. 
            
            
              Feb.
               3. 
              
              On settlement of my dealings with D. Higginbotham from Aug. 1. 1812. to July 31. 1813. the balance due him is 1903.50 for which I gave him my acknolegemt. 
            
            
              
               Analysis of the dealings in that period
            
            
              
                 Negroes  1107.80   *groceries 312.13   iron & steel 210.14  to wit† 2200½ ℔ iron. 74¼ ℔ steel.   salt 122.14  13 sacks + 1½ bush.   sping. cotton 230. ℔  57.50   Miscellanies 164.72    1974.43   
            
            
              
                    ℔oz.   *groceries, to wit.  white sugar 271–4    brown do. 317    coffee 66–8    tea 22–2 spirits. 18¼ gallons.   †The sawmill took upwards of 1000. ℔ 
            
            
              
              Exchanged a watch with my brother & gave him the 40.D. ante Aug. 8. in boot.
            
            
            
              
               7. 
              
              Hhd. exp. 1.D.
            
            
              
               14. 
              
              Pd. Wm. Johnson for oysters 3.D.
            
            
              
              Gave him ord. on Gibson & Jefferson for 8.D. on acct.
            
            
              
              Lodged with D. Higgenbotham 3.75 for  Barnet for 2 slays.
            
            
              Feb.
               17. 
              
              Hhd. exp. 1.D.
            
            
              
               20. 
              
              Do. 1.37½ pd. Philip for a mink skin .50.
            
            
              
               23. 
              
              Pd. Caesar for 4. ducks 1. 25. Hhd. exp. 1.
            
            
              
               27. 
              
              Hhd. exp. 1.25 pd. cleaning sewers 1.D.
            
            
              Mar.
               3. 
              
              Recd. back from E. Bacon 49.12½ of the 270.D. ante Jan. 24. which was intended for James Carr with whom he has not settled.
            
            
              
              Pd. Th:J. Randolph tax for my double phaeton for 1814 10.D.
            
            
              
               4. 
              
              Recd. of Patrick Gibson 100.D.
            
            
              
               6. 
              
              Drew ord. on do. for 280.D. in favr. Martin Dawson assee. of Craven Peyton for 84. B. corn @ 20/ dated Mar. 1.
            
            
              
              Houshold exp. 1.D.
            
            
              
               7. 
              
              Pd. Richd. Durrett on acct. 30.D.
            
            
              
              Pd. to E. Bacon for John Rothwell for 14. B. corn 42.D.
            
            
              
               9. 
              
              Hhd. exp. 1.D. 10. Lamp-black .50.
            
            
              
               11. 
              
              Pd. E. Bacon for James Carr, a cow, fodder &c. 40.37.
            
            
              
              Pd. do. balance Dr. John Gilmer’s account 2.D.
            
            
              
               12. 
              
              Pd. stage driver bringing plated braces of Landau 1.D.
            
            
              
               20. 
              
              Cleaning sewers 1.D. 21. Hhd. exp. 1.D.
            
            
              
               22. 
              
              Renewed my notes at the Virga. bank for May 6. & July 8. & inclosed them to Mr. Gibson to be in readiness for exchange.
            
            
              
               29. 
              
              Hhd. exp. 1.
            
            
              
               31. 
              
              Recd. of Patrick Gibson 275.
            
            
            
              Apr.
               1. 
              
              Pd. my acct. at Wayt and Winn’s 12.40.
            
            
              
              Pd. do. at J. Kelly’s 11.50.
            
            
              
              Pd. portage by stage .50.
            
            
              
               2. 
              
              Gave Moses to pay ferriage to Colo. Branham’s .25 charity 1.D.
            
            
              
               3. 
              
              Hhd. exp. 1.D.
            
            
              
               5. 
              
              Recd. from Wm. Fitz for firewood 7.D. & from Jos. Barnet for do. 5.D.
            
            
              
                Pd. E. Bacon for  Joshua Key for corn 120.75    Wm. Stevens for do. 90.    John Rogers for a beef & a mutton   26.26    Nimrod Branham balce. store acct. 1.67     238.68   
            
            
              
               9. 
              
              Hhd. exp. 1.D.
            
            
              
               17. 
              
              Sewers 1.D.
            
            
              
               18. 
              
              Drew order on Gibson & Jefferson for 52.80 in favr. William Johnson being the balance due him for carrying down the last year’s flour, to wit 226. barrels.—Hhd. exp. 1.D.
            
            
              
               19. 
              
              Beverly ferrge. to Poplar forest .25—pd. for fish .75—for 6 do. 2.50.
            
            
              
               20. 
              
              Bought a horse (Bremo) from John Hartwell Cocke for 50£ dark bay, star in forehead, by Knowesly, 8. y. old this present spring.
            
            
              
              Hhd. exp. 1.D.
            
            
              
               23. 
              
              Craven’s waterman bringing up fish 1.D.
            
            
              
               27. 
              
              James (Isbel’s) to procure some living carp for the pond 5.D.
            
            
              
              Charity 4.D. 28. Hhd. exp. 1.D.
            
            
              May
               1. 
              
              Pd. Isaacs for 6. shad 3.D.
            
            
              
               2. 
              
              Drew on Gibson & Jefferson in favr. Joseph B. Proctor for
            
            
              
                 Dc    55.25  to wit 105 ℔ cotton 26.25  oats 25. tar 4.D. =  55.25.  
            
            
              
              Drew on do. in favr. of John Perry assee. of Rob. B. Sthreshly for corn bought ante Oct. 13. for 230.D. paiable the 10th. inst.
            
            
              
               3. 
              
              By order of Edmd. Bacon and on acct. for his wages I drew on Gibson & Jefferson in favor of Saml. Dickson for 122.50 payable at 60. days date.
            
            
              May
               7. 
              
              Recd. from Gibson & Jefferson 150.D.
            
            
              
              Pd. Roland Goodman 25.D.
            
            
              
               8. 
              
              Pd. Richd. Durrett thro’ E. Bacon 45.83.
            
            
              
               9. 
              
              Recd. back from James 3.D. See ante Apr. 27.
            
            
              
              Hhd. exp. 5.D.
            
            
              
               13. 
              
              Do. 1.5 Mrs. Smith knitting.
            
            
              
               15. 
              
              Cleaning sewers 1.D.
            
            
              
               16. 
              
              Hhd. exp. 1.D.
            
            
              
               17. 
              
              Recd. of D. Higginbotham 30.D. and gave him a draught on Gibson & Jefferson in exchange for the same.
            
            
              
              Sent Mrs. Molly Lewis on acct. 30.D.
            
            
              
               20. 
              
              Hhd. exp. 1.D.
            
            
              
               21. 
              
              Settled with Elijah Rosson for his work on the Landau and gave him an order on Gibson & Jefferson for 30.50 the balance after deducting 72.D. for 1201.f. of ash delivered him.
            
            
              
              22.
              
                Warren. vales .5. old & new ferrge. 2.25  =  2.75   Gibson’s lodgg. &c. 1.75. Raleigh brkft. 1.96 H. Flood’s oats .50 = 4.21   Hunter’s lodgg. &c. 3.75  3.75     10.71   
            
            
              
              23.
              
            
            
              
              24.
              
            
            
              
              
              
            
            
              
               28. 
              
              Pd. for candlebox 1.D. candles 1.D.
            
            
              June
               8. 
              
              Pd. for Chickens &c. 2.D.
            
            
              
               19. 
              
              Gave Fr. Eppes & J. W. Baker 2.D. Burwell 10.D.
            
            
              
              22.
              
              Wrote to P. Gibson to remit 240.D. to Archibd. Robertson for J. A. Goodman
            
            
              
              
              
                   D D to wit. to Nimrod Darnell on acct. Hugh Chisolm 20on my own acct.20 40.Jeremiah A. Goodman on acct.60     Payne for a horse35.25    John Clarke 346. b. lime43.50    for plank37.50    for whiskey & on acct23.75240.  
            
            
              
               23. 
              
              Pd. Hugh Chisolm on acct. 10 D.
            
            
              
               24. 
              
              Debts & vales 8.D. Hunter’s oats .75.
            
            
              
               25. 
              
              Flood’s dinner lodging &c. 3.75 Raleigh brkft. 1.92 Warren ferrge. 1.D. Warren. horses at tavern 1.33.
            
            
              
               26. 
              
              Enniscorthy vales .50. Cash in hand 11.625.
            
            
              
               28. 
              
              Hhd. exp. 1.D.
            
            
              July
               2. 
              
              Hhd. exp. 1.18 sewers 1.D.
            
            
              
               5. 
              
              Hhd. exp. 1.50 Do. 1.D.
            
            
              
              Hugh Chisolm finished at Pop. For. the 1st. day of this month.
            
            
            
              
               8. 
              
              Hhd. exp. 2.D.
            
            
              
               Drew ord. on Gibson & Jeff. for 105.D. in favr. Wm. Steevens or order for 35. barr. corn. 
            
            
              
              Recd. from Gibson & Jefferson 175.D.
            
            
              
              Pd. John Brown millwright, on acct. 100.D.
            
            
              
               9. 
              
              Took back the order of yesterday of 105.D. in favr. of Stevens, and drew on Gibson & Jefferson for 70.D. in favr. of Jos. Bishop on the order of Wm. Stevens. There are only 20.D. now due to Stevens, to wit, for 30. bar. corn.
            
            
              
               10. 
              
              Hhd. exp. 1.5.
            
            
              
               11. 
              
              Pd. David Isaacs for veal 4.D. for books 3.5.
            
            
              
               12. 
              
              Pd. John Hemings his annual gratuity 20.D.
            
            
              
               20. 
              
              Hhd. exp. 1.D.
            
            
              
               23. 
              
              Drew on Gibson & Jefferson for 63.91 in favr. Jos. B. Proctor for cotton and whiskey.
            
            
              July
               23. 
              
              Hhd. exp. 1.5 D.
            
            
              
               24. 
              
              Nace cleansing sewers 1.
            
            
              
               31. 
              
              Pd. Elijah Ham 25.D. on acct.
            
            
              
              Recd. from Gibson & Jefferson 200.D.
            
            
              Aug.
               1. 
              
              Put into the hands of E. Bacon 200.D. to pay as follows
            
            
              
                 D    Jesse Winston Garth for corn 46.} in full   D. Woods (assee. of Jos. Mills) for do.  60.   Wm. Steevens, on acct. for corn 10. (10.D. still due)   Danl. F. Carr on acct. for do. 50. (142. still due) 64. B. @ 3.D.   John Gilliam for oats & hay 14.16   David Ker for oats 20     200.16   
            
            
              
               7. 
              
              Gave my note to Daniel F. Carr for 192.D. payable in January next with int. from Aug. 1. balance for corn as above.
            
            
              
              Gave my note to Hugh Nelson for 105.D. payable Jan. 1. for cattle bought of him.
            
            
              
              Charge Rolin Goodman 15.D. of the above for a cow bot. for him.
            
            
              
              Houshold exp. 3.D.
            
            
              
               11. 
              
              Do. 2.D.
            
            
              
               13. 
              
              Drew on Gibson & Jefferson in favr. Wm. Johnson for 7.D. for bringing up fish &c. and the additional price of bringing up mould boards should he get them.
            
            
              
               15. 
              
              James for expences to Culpeper C. H. 2.D.
            
            
              
               16. 
              
              Pd. Mr. Vest portage by stage 1.25 and postage on abuses of my frank 1.25 = 2.50. Hhd. exp. 1.D.
            
            
              
              Desired Mr. Gibson to remit 150.D. to N. G. Dufief Phila.
            
            
              
              Wrote to N. G. Dufief to apply it as follows.
            
            
              
                 J. F. Watson. bookseller 11.25  for Edinb. reviews    Bradford & Inskeep do. 68.75 for 12. cop. Lewis & Clarke    Wm. Barton. Lancaster 18. for 6. cop. Rittenhouse’s life    Wm. Duane. for Aurora   15  May 1. 1812. to May 1. 1815   to his own acct. 37.    150    
            
            
              
               17. 
              
              Wrote to the several persons to apply to Dufief for paiments as above.
            
            
              
              Hhd. exp. 1.D. 23. Do. 1.D.
            
            
              
               24. 
              
              Recd. from Th:J. Randolph 30.D. to be replacd. by draught on Richmd.
            
            
              
               27. 
              
              Wormly for ferrge. to Snowden 1.D.
            
            
              
               28. 
              
              Pd. Davy for a kiln of 974. bush. coal, to wit 33. bushels to the cord 1.64 @ .05 sewers 1.D. hhd. exp. 6.D.
            
            
              
               29. 
              
              Pd. Roland Goodman 2.D. recd. back from Wormly .125.
            
            
              
              Gave Danl. F. Carr and order on Gibson & Jefferson for 50.D. on acct. for corn. See ante Aug. 7.
            
            
              
               30. 
              
              Pd. Steevens in full for corn 10.D.
            
            
              
               31. 
              
              Charity 1.D.
            
            
            
              Sep.
               1. 
              
              Pd. for pr. gloves 1.25 Hhd. exp. 1.D.
            
            
              
               3. 
              
              Hhd. exp. 4.D. 6. Borrowed of D. Higginbotham 15.D.
            
            
              
               7. 
              
              Hhd. exp. 1.D. 8. Do. 2.D.
            
            
              
               9. 
              
              Hhd. exp. 1.D. 14. Do. 1.D.
            
            
              
               16. 
              
              Recd. of Robert E. Cummings of Washington county 100.D. for a full blooded Merino ram of the last year.
            
            
              
               17. 
              
              Hhd. exp. 1.D.
            
            
              Sep.
               13. 
              
              Repaid D. Higginbotham 45.D. to wit the 15.D. ante Sep. 6. & 30.D. which he had paid Seth Burnley for me Aug. 13.
            
            
              
              Repaid Th:J. Randolph 30.D. ante Aug. 24.
            
            
              
              Pd. Judge Holmes 10.D. in full for the cloth ante June 18. 1813. The 10. yds. have cost 40.D. + 39. ℔ pure Merino wool.
            
            
              
               27. 
              
              Pd. Roland Goodman on account 10.D.
            
            
              
              Settled with Clifton Harris, sher. of Alb. my taxes &c. for this year, viz.
            
            
              
                  Taxes 172.36   county & parish levy 23.87 tickets for  myself13.17Mrs. Marks 7.39Wm. Short5.29Molly Lewis’s order8.24230.32  
            
            
              
                gave him ord. on Gibson & Jefferson for 230.32 payable Oct. 25.
            
            
              
               29. 
              
              Paid for 10. ℔ hops 3.50 @ 2/ (which is 1/ over).
            
            
              
               30. 
              
              Hhd. exp. 4.D.
            
            
              
              Inclosed to John Barnes a 5.D. Alexandria bank note to be changed & placed to my credit.
            
            
              Oct.
               1. 
              
              Borrowed of Th:J. Randolph 10.D. pd. for 27. ℔ hops 9.D.
            
            
              
               2. 
              
              Pd. for hops 3.5 sewers 1.D. hhd. exp. 1.D.
            
            
              
               5. 
              
              Recd. from Gibson & Jefferson 50. repd. Th:J. Randolph 10.D. ante Oct.1.
            
            
              
               7. 
              
              Hhd. exp. 1. 9. Do. 2.D.
            
            
              
               11. 
              
              Recd. of Clifton Harris 150.D.
            
            
              
              Drew in his favor on Gibson & Jefferson for 150.D. in exchange.
            
            
              
              Pd. Mrs. Molly Lewis 100.D. of which 60.D. is for 360. ℔ bacon furnished Roland Goodman & to be charged to him. Note her acct. was 99.87½ which leaves her in my debt the two articles ante May 17. & Sep. 27.
            
            
              
               14. 
              
              Charity 1.D. 15. Hhd. exp. 1.D.—Do. 2.D. 22. Charity 1.D.
            
            
              
               23. 
              
              Hhd. exp. 3.D.
            
            
              
              Drew on Gibson & Jefferson for 167.D. in favr. John H. Cocke in payment for a horse ante Apr. 20.
            
            
              
               25. 
              
              Inclosed to Lancelot Minor 10.D. to pay tax of Mrs. Marks’s land in Louisa.
            
            
              
               30. 
              
              Delivd. Mr. Bacon 40.D. of which 18.D. is to pay for lambs and 22.D. towards the price of 2. ploughhorses bought for 100.D. the balance to be paid in Aug. next.
            
            
              
               31. 
              
              Warren. ferrge. 1.D.
            
            
              Nov.
               1. 
              
              Raleigh. brkfast. 2.33.
            
            
              
               2. 
              
              Hunter’s do. 1.97.
            
            
              
               4. 
              
              Renewed my note in bank of Virga. for Nov. 11.
            
            
              
              Drew on Gibson & Jefferson in favr. Reuben Perry for 75.D. which overpays our old balce. of 67.48 and it’s interest.
            
            
              
               6. 
              
              Pd. for Chickens eggs &c. 2.D.
            
            
              
              Charge Reuben Perry his smith’s accts. at Pop. For. £2–19s–11d + £2–6s–8d.
            
            
              
               11. 
              
              Drew on Gibson & Jefferson for 129.23 in favr. of Arch. Robertson to be pd. to Clayton Sheriff of Bedford for my taxes in Bedford & Campbell this year.—gave Burwell 10.D.
            
            
              
               12. 
              
              Drew on Gibson & Jefferson for 66.D. in fav. Jer. A. Goodman to pay    for  barrels of corn.
            
            
              
              Note I drew on them in favr. A. Jamieson the 7th. inst. 110.D. for 20. b. salt.
            
            
              Nov.
               13. 
              
              Borrowed of Burwell .50 vales & debts at Pop. For. 4.50 Hunter’s oats .75.
            
            
              
               14. 
              
              Flood’s vales .25 (note my bill there unpd. is 8.79) Raleigh oats 1.D.
            
            
              
               15. 
              
              Gibson’s lodging &c. going & coming 4.D. (still owe 1/9).
            
            
              
              Warren. ferrge. 1.D. oats & servts. brkft. 1.62½.
            
            
              
              Cash on hand 2.37½.
            
            
              
               18. 
              
              Hhd. exp. 1. (about this time borrowd. 30.D. of D. Higginb. & omitted to enter it.
            
            
              
               23. 
              
              Pd. Rachael midwife for Lazaria, Virginia, Lucy & Fanny 8.D.
            
            
            
              
               24. 
              
              Pd. Joshua Key for 878. ℔ fodder @ 6/ 8.12½ which by mistake was .65½ too little.
            
            
              
               25. 
              
              Recd. from Gibson & Jeff. 45.D. pd. Burwell .50 ante Nov. 15.
            
            
              
               27. 
              
              Philip for sewers twice 2.D. sent to Mary for butter 10.D.
            
            
              
              Hhd. exp. 5.25.
            
            
              
               28. 
              
              Hhd. exp. 1.25.
            
            
              Dec.
               1. 
              
              Gave order on Gibson & Jefferson for 20.D. in favr. James Rainer, substitute in militia service for Elijah Ham to whom it is to be charged.
            
            
              
               4. 
              
              Hhd. exp. 2.D. 6. Stage portage .50.
            
            
              
               10. 
              
              Inclosed to Henry Flood 9.D. my bill of exp. ante Nov. 14.—Hhd. exp. 1.
            
            
              
              James exp. to Pop. For. 1.D.—hhd. exp. 2.D.
            
            
              
               13. 
              
              Hhd. exp. 2.D.
            
            
              
               20. 
              
              Repd. Th:J. Randolph exp. of mare pd. for me in Amherst 1.D.
            
            
              
               22. 
              
              Nace. sewers 1.D. hhd. xp. 1.67.
            
            
              
               23. 
              
              Davy, Bartlet, Nace, & Eve to pay ferriages to Bedford 1.D.
            
            
              
               25. 
              
              Hhd. exp. 1.D.—do. 1.D.
            
            
              
               26. 
              
              Recd. from Edmund Bacon 55.D. for which I gave him my note payable on demand with interest.
            
            
              
              About the 15th. inst. I gave D. Higginbotham an ord. on Gibson & Jeff. for 50.D. to cover the 30.D. ante Nov. 18. and I desired to let Carden have a bushel of salt out of it, which I am to charge to Carden, the balance on acct.
            
            
              
               31. 
              
              Sent  Shifflet 5.D. for 10. turkies. Hhd. exp. 1.D.
            
          
        